DETAILED ACTION

1.  Claims 20-38 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

5.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).

6.  Claims 20-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of United States Patent US 10,911,578 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 20-38 of the instant 

7.  Claims 20-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of United States Patent US 9,800,695 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 20-38 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)). 

8.  Claims 20-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of United States Patent US 9,614,937 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 20-38 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

9.  Claims 20-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of United States Patent US 9,386,127 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 20-38 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)). 

10.  In light of the whole of the specification (including drawings), claims 20-38 are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in the whole of each of the claims 20-38.  

11.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).



13.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

14.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT B HARRELL/
    Primary Examiner
       Art Unit 2442